ENTRY ORDER

                                           2021 VT 55

                         SUPREME COURT DOCKET NO. 2021-080

                                       JULY TERM, 2021

 In re William Tracy Carris, Esq.                  }    Original Jurisdiction
 (Office of Disciplinary Counsel)                  }
                                                   }    Professional Responsibility Board
                                                   }
                                                   }    PRB DOCKET NO. 2021-098, 116

                         In the above-entitled cause, the Clerk will enter:

        ¶ 1.    Respondent, William Tracy Carris, is a lawyer licensed to practice law in the State
of Vermont; his license was suspended by order of this Court, dated May 3, 2021. On that same
date, pursuant to Administrative Order 9, Rules 22.B and 28, the Court appointed Attorney F.
Rendol Barlow as the trustee over Respondent’s law practice. Pursuant to the Court’s direction,
the trustee and Respondent, through counsel, negotiated and submitted for the Court’s review a
stipulated order describing the authority of the trustee and the specific expectations and
responsibilities of Respondent, including timelines. Disciplinary Counsel does not object to the
proposed order. The Court accepts the parties’ proposal and orders the following:

              LAW ENFORCEMENT AND BANK PERSONNEL TAKE NOTE:

      ¶ 2.    By further order of the Court, F. Rendol Barlow, Trustee, is granted express
authority to:

       (A) Enter the physical premises of the law office of William Tracy Carris/Debonis,
       Wright and Carris, located at 177 Main St., Poultney, VT, for the purposes of
       accessing client property, files, and other related documents, whether stored
       electronically or in paper or other form, and return this property, files or related
       documents to Respondent’s clients or their designees or file with courts as
       appropriate;

       (B) Take immediate, exclusive control over all client trust accounts (IOLTA
       accounts) and title insurance accounts, to include issuing payment from these
       accounts;

       (C) Resolve open matters with title insurance carriers for which Respondent was
       an agent; and
(D) Access and review any transaction history for all operating accounts titled to
Respondent’s law firm and to Arbor Title and, if deemed necessary by the Trustee,
request that the banks freeze those accounts.

¶ 3.   Respondent William Tracy Carris is further ordered to:

(A) Grant the Trustee access to Respondent’s office to include, without limitation,
any necessary keys, codes and passwords, no later than three business days from
the date of this order;

(B) In particular, and without limitation, either personally or through counsel, to
appear in person at this location on Wednesday July 21, 2021, at 1:00 PM through
5:00 PM and Friday, July 23, 2021, at 9:30 AM though 5:00 PM. In addition to
these two dates and times, Trustee shall have access to this office during normal
business hours provided he gives Respondent or his counsel 48 hours notice of
when Trustee will be accessing the office. No consent or agreement of Respondent
to this access shall be required.

(C) Identify in writing to the Trustee all IOLTA, operating and other bank
accounts, including operating accounts associated with Respondent’s law practice,
including Debonis, Wright and Carris, within three business days from the date of
this Order.

(D) Provide a detailed accounting to Trustee of any and all withdrawals from any
of the accounts identified in the preceding paragraph, to include: date, check
number, amount, payee, and purpose of check, within five business days of the date
of this Order.

(E) Identify any files, property, documents, records and other materials, hard copy
or electronic, that he has removed from the 177 East Main Street, Poultney, VT
office since this Court’s May 3, 2021 Order or that are located at locations other
than at this address, and return any such items to the Trustee’s control within three
business days of the date of this Order.

(F) From the date of this Order, substantively, completely, and truthfully respond
to the Trustee’s phone calls and emails within one business day of their being sent.
From the date of this Order, upon two business days’ notice, appear and remain at
the 177 East Main Street, Poultney, VT office, in order to materially assist the
Trustee with locating files, property, documents, records, and other requested
materials, to assist in accessing firm operational systems, and to generally assist the
Trustee in carrying out his duties.

(G) To otherwise materially assist and cooperate with the Trustee in carrying out
his duties under this and other Orders of this Court, fully and cooperatively.




                                          2
(H) Abide by his obligations under Administrative Order 9, Rule 27, to wit, giving
notice of his suspended status to courts, clients, opposing counsel, and the public,
within seven business days of the date of this Order.



                                         BY THE COURT:



                                         Paul L. Reiber, Chief Justice


                                         Beth Robinson, Associate Justice


                                         Harold E. Eaton, Jr., Associate Justice


                                         Karen R. Carroll, Associate Justice


                                         William D. Cohen, Associate Justice




                                         3